Title: From Thomas Jefferson to St. John de Crèvecoeur, 15 January 1787
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Dear Sir
Paris Jan. 15. 1787.

I see by the Journal of this morning that they are robbing us of another of our inventions to give it to the English. The writer indeed only admits them to have revived what he thinks was known to the Greeks, that is the making the circumference of a wheel of one single peice. The farmers in New Jersey were the first who practised it, and they practised it commonly. Dr. Franklin, in one of his trips to London, mentioned this practice to the man, now in London, who has the patent for making those wheels (I forget his name.) The idea struck him. The Doctor promised to go to his shop and assist him in trying to make the wheel of one peice. The Jersey farmers did it by cutting a young sapling, and bending it, while green and juicy, into a circle; and leaving it so till it became perfectly seasoned. But in London there are no saplings. The difficulty was then to give to old wood the pliancy of young. The Doctor and the workman laboured together some weeks, and succeeded, and the man obtained a patent for it which has made his fortune. I was in his shop in London, he told me the whole story  himself, and acknowleged, not only the origin of the idea, but howmuch the assistance of Dr. Franklin had contributed to perform the operation on dry wood. He spoke of him with love and gratitude. I think I have had a similar account from Dr. Franklin, but cannot be certain quite. I know that being in Philadelphia when the first set of patent wheels arrived from London, and were spoken of by the gentleman (an Englishman) who brought them as a wonderful discovery. The idea of it’s being a new discovery was laughed at by the Philadelphians, who in their Sunday parties across the Delaware had seen every farmer’s cart mounted on such wheels. The writer in the paper supposes the English workman got his idea from Homer. But it is more likely that the Jersey farmer got the idea from thence, because ours are the only farmers who can read Homer: because too the Jersey practice is precisely that stated by Homer; the English practice very different. Homer’s words are (comparing a young hero killed by Ajax to a poplar felled by a workman)

ὃ δ᾽ εν κονιηςι, χαμαι πεςεν, αιγειρος ὡς,
Ἡ ῥα τ᾽εν ειαμενη ελεος μεγαλοιο πεφυκε
Λειη αтαρ тε ὁι οζοι επ᾽ ακροтαтη πεφυαςι 
Tην μεν θἁρμαтοπηγος ανηρ αιθωνι ςιδηρῷ
Eξεтαμ᾽ οφρα ιтμν καμψῃ περικαλλεϊ διφρῳ,
Ἡ μεν т᾽αζομενη κειтαι ποтαμοιο παρ οχθας
4. Il. 482.
literally thus ’he fell on the ground, like a poplar, which has grown, smooth, in the wet part of a great meadow; with it’s branches shooting from it’s summit. But the Chariot-maker with his sharp axe, has felled it, that he may bend a wheel for a beautiful chariot. It lies drying on the banks of the river.’ Observe the circumstances which coincide with the Jersey practice. 1. It is a tree growing in a moist place, full of juices, and easily bent. 2. It is cut while green. 3. It is bent into the circumference of a wheel. 4. It is left to dry in that form. You, who write French well and readily, should write a line for the Journal to reclaim the honour of our farmers. Adieu. Your’s affectionately,

Th: Jefferson

